—In an action to recover the proceeds of an insurance policy, the defendant appeals from a judgment of the Supreme Court, Rockland County (Dillon, J.), dated April 3, 2000, which, upon an order of the same court (Murphy, J.), dated May 11, 1999, granting the plaintiffs motion pursuant to CPLR 4404 to set aside the jury verdict and for judgment in his favor as a matter of law, is in favor of the plaintiff and against it in the principal sum of $15,000.
Ordered that the appeal is dismissed, with costs to the respondent.
An appellant who perfects an appeal by filing a record must include “any relevant exhibits” (CPLR 5526). On this appeal, the appellant sought review of an interlocutory order which granted the plaintiff’s motion pursuant to CPLR 4404 to set aside a jury verdict in its favor. Accordingly, the record should have included “the papers and other exhibits upon which” the order was founded (CPLR 5526).
The appellant also failed to include in the record any of the exhibits which were introduced in evidence at the trial. Since the appellant failed to submit a record that would enable the court to render an informed decision on the merits, the appeal must be dismissed (see, Lo Gerfo v Lo Gerfo, 30 AD2d 156, 157; see also, E.P. Reynolds, Inc. v Nager Elec. Co., 17 NY2d 51, 54; Patel v Patel, 270 AD2d 241). Santucci, J. P., Goldstein, Florio and Schmidt, JJ., concur.